Opinion issued April 26, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00302-CV
———————————
IN
RE NAUTICAL VENTURES, LLC, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

MEMORANDUM OPINION
On March 29, 2012, relator, Nautical Ventures, LLC, filed
a petition for writ of mandamus, asking this court to direct respondent* to vacate its order of February 29,
2012.  See Tex. R. App. P.
52.  Relator has now filed an “Unopposed
Motion to Dismiss Petition for Writ of Mandamus,” stating that they have
resolved the matter and requesting that the Court dismiss the original
proceeding. 
Accordingly, we grant the motion and dismiss the petition
for writ of mandamus.  We dismiss any
pending motions as moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.




*               Respondent is The Honorable Jeffrey A. Shadwick of the
55th District Court, Harris County, Texas. 
The underlying case is Daniel
Crosswhite v. Nautical Ventures, LLC and Edison Chouest Offshore, Inc., No.
2011-59420 (55th District Court of Harris County, Tex.).